OPINION — AG — **** HIGHWAY DEPARTMENT — INTEREST ON COMMISSIONERS AWARD AND JURY VERDICT **** THE HIGHWAY DEPARTMENT COMPLIES WITH STATE LAW WHEN IT PAYS CONDEMNEES SIX PER CENT (6%)PER ANNUM INTEREST ON THE EXCESS OF THE JURY'S VERDICT OVER THE COMMISSIONER'S AWARD FROM THE DATE OF TAKING TO THE DAY OF WHICH JUDGEMENT IS RENDERED; AND WHEN IT PAYS TEN PER CENT (10%) PER ANNUM INTEREST ON THE EXCESS OF THE JURY'S VERDICT OVER THE COMMISSIONERS' AWARD FROM THE DAY ON WHICH JUDGEMENT IS RENDERED UNTIL PAID. CITE: ARTICLE II, SECTION 24, 25 O.S. 1961 1 [25-1] (WILLIAM BONNELL)